Citation Nr: 1627436	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder with sustained, full-remission alcohol dependence (PTSD).

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Jerome T. Wolf, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran requested a Board hearing in his May 2013 substantive appeal.  A hearing was scheduled for June 2016, but the Veteran's representative withdrew the hearing request in a May 2016 statement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, further development is necessary before a decision may be rendered in the matters on appeal.

Primarily, the Board notes that an April 2013 Statement of the Case reflects that the Veteran most recently underwent VA examinations to assess his service-connected bilateral hearing loss and PTSD in January 2013.  However, those examinations are not of record.  In that regard, while the Veteran receives VA treatment, the most recent treatment records in evidence are from October 2012.  Accordingly, remand is warranted so that VA treatment records dating since October 2012, as well as the January 2013 VA examinations, may be associated with the record.

Additionally, as the record indicates that the Veteran's service-connected PTSD and bilateral hearing loss may have changed since January 2013, additional examinations would aid in evaluating the claims.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, the Veteran's claim for entitlement to a TDIU is inextricably intertwined with the increased rating claims and therefore it must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file the January 2013 VA examinations conducted in conjunction with the Veteran's increased rating claims, as well as updated VA treatment records dating since October 2012. 

2.  After completing the above development to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD with sustained, full-remission alcohol dependence.  The claims file should be reviewed by      the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's PTSD with sustained, full-remission alcohol dependence should be reported.  The examiner should opine on the impact the Veteran's PTSD with sustained, full-remission alcohol dependence has on his ability work.

3.  After completing the above development to the extent possible, schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected bilateral hearing loss.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's bilateral hearing loss should be reported.  The examiner should opine on the impact the Veteran's bilateral hearing loss has on his ability to work.

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




